BIJUR, J.
This appeal is taken under section 311 of the Municipal Court act on affidavits, and the sole question presented is whether or not the defendant was served with a summons in the action.
It appears to be undisputed that the person served, while at one time an officer of the defendant corporation, was not such at the time of service, and that the only two officers of the corporation at that time were not served.
The judgment must therefore be reversed, and the complaint dismissed, with costs to appellant. All concur.